DETAILED ACTION
This Office Action is in response to the Applicant's communication filed on 05/17/2022. In virtue of this communication, Applicants elect Group I corresponding to claims 1 – 14. Claims 15 – 37 are drawn to the non-elected group/invention, thus claims 15 – 37 are withdrawn from consideration. Claims 1 – 37 are currently pending in the instant application.
Election/Restrictions
2.	Applicant’s election without traverse of claims 1 – 14 in the reply filed on 05/17/2022 is acknowledged.
Claim Objections
3.	Claims 3 and 9 are objected to because of the following informalities: the part “so that for a plurality of un-connected communication devices a power profile describes a predefined shape” is unclear .  Appropriate correction is required.
Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	The claim (claim 13) in this application is given its broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 13 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: a processor for determining a common future time window; a transmitter and receiver for determining a transmit time; a memory for capturing received samples; and a combination of the processor, the memory, and the software analyzing the received samples.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7.	Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows. Claim 14 as a whole defines “A computer-readable storage medium”. The specification lacks of definition what means for a computer-readable storage medium, unless mentioned the claimed term “computer-readable storage medium” in paragraph [0011]. This is the only location this term is mentioned in the specification, one skilled in the art would have to give the term “computer-readable storage medium” its broadest reasonable interpretation. In this instance, the broadest reasonable interpretation would include transitory signals or propagating waves. Examiner also notes that in paragraphs [00102] – [00103] gives example of the non-transitory computer-readable medium; however, because these are examples and not a definition of “computer-readable storage medium”, it does not exclude the claimed medium from being a signal per se. A “transitory signal or propagating wave” is not a “process, machine, manufacture, or composition of matter.” Those four categories define the explicit scope and reach of subject matter patentable under 35 U.S.C. § 101; thus, such a signal cannot be patentable subject matter.” (In re Petrus A.C.M. Nuijten; Fed Cir, 2006-1371, 9/20/2007). 
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Crooks (Patent # US 7,417,545 B1) in view of Harkins (EP 1,788,520 A1).
Regarding claims 1, 13, and 14, Crooks discloses a method for a first communication device (i.e., a communication base station CBS 14 in Fig. 1 which is connected to ESL computer 12 in Fig. 1) to determine an approximate number of other communication devices (i.e., product ESLs 16 in Fig. 1) that communicate with a host radio device (i.e., reference ESL communication circuitry 18 in Fig.1 integrated into the housing of CBS) comprising: 
determining a common future time window (i.e., polling period) using a last known global time stamp (see (15); 
determining a transmit time within the common future time window (see block 52 in Fig. 2, col. 2 lines 8 – 12 for the CBS transmits messages to the products ESLs a number of times during polling period); 
capturing received samples during the common future time window on a predefined communication channel (see col. 1 lines 53 – 55 for the CBS wireless communicates with product ESLs 16 and reference ESL communication circuitry at RF frequencies, see blocks 58, 60 in Fig. 2, col. 1 lines 45 - 52 for receiving responses from product ESLs and reference ESL communication circuitry); and 
analyzing the received samples to estimate a total number of other communication devices (see col. 2 lines 48 – 66 for the CBS determines whether the acknowledgment signal is from reference ESL communication circuitry, compares information in the acknowledgment signal to address information associated with reference ESL communication circuitry, and tallies the number of acknowledgment signals).
Crooks does not disclose specifically that the other communication devices that have lost contact with the host device (notes that this limitation not including in claims 13 and 14), and using a last known global time stamp to determine the future time period.
In an analogous art, Harkins discloses the other communication devices that have lost contact with the host device, and using a last known global time stamp to determine the future time period (see Harkins, [0005], [0010] for each of the labels at the time of deployment or later is suitably programmed to execute a lost communication action if communication with the label does not occur within a predetermined time, and failure of the ESL to receive communication specifically addressed to it during a predetermined time period, see [0012], [0015] for active at any particular time and a scheduled sequence register (i.e., a last known global time stamp) which loads designated information into the active sequence register at a time specified by the scheduled sequence register).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date the invention was made, to modify the invention of Crooks, and have the ESLs have lost contact with the host device and using a last known global time stamp to determine the future time period, as taught by Harkins, thereby provides a need for systems and techniques for identifying ESLs with which communication has been lost within a predetermined time, as discussed by Harkins (see Harkins, [0001]). 
	Regarding claim 7, this claim is rejected for the same reason set forth above in method claim 1 because it has the same limitations. In addition, Crooks in view of Harkins disclose a communication base station (CBS) 304 for transmitting data and commands to and receiving information and responses from the ESLs 302A,. . .,302N and a server 306 with all components for managing operation of the communication base station 304 (see Fig. 3).
Regarding claims 2 and 8, Crooks in view of Harkins disclose wherein the transmit time is uniformly distributed to fit within the common future time window (see Crooks, Fig. 2, col. 2 lines 59 – 63 for polling period loop through steps 52-60 about ten to twenty times in order to minimize false positives).
Regarding claims 3 and 9, Crooks in view of Harkins disclose wherein the transmit time is selected so that for a plurality of un-connected communication devices a power profile describes a predefined shape (see Crooks, Fig. 3A, Fig. 3B, and col. 3 lines 25 – 55 for the CBS tallies the number of acknowledgment signals from reference ESL communication circuitry, the CBS compares the current attenuation level to the reference attenuation level, and attenuation level less than the reference attenuation level is an indication that the CBS  is not receiving a strong enough signal from reference ESL communication circuitry, and see Harkins, [0005], [0010] for execute a lost communication action if communication with the label does not occur within a predetermined time). The motivation would provide a need for systems and techniques for identifying ESLs with which communication has been lost within a predetermined time, as discussed by Harkins (see Harkins, [0001]).
Regarding claims 4 and 10, Crooks in view of Harkins disclose wherein the plurality of un-connected communication devices represents a large number of un-connected communication devices (see Crooks, Fig. 3A, col. 3 lines 33 – 55 for the CBS tallies the number of ACK signals (i.e., valid ACKs) and the CBS is not receiving strong enough signals, the CBS due to failure, thus obviously valid number would be a large number ACKs not strong enough signals such that provides the CBS fails to connect with the ESLs).
Regarding claims 5 and 11, Crooks in view of Harkins disclose wherein analyzing the received samples excludes a time period when a communication device was transmitting (see Crooks, col. 3 lines 44 – 50 for the CBS compare the current attenuation level (i.e., received samples) to the reference attenuation level which is obtains during a previous test, thus obviously excluding previous time period for the received samples).
Regarding claims 6 and 12, Crooks in view of Harkins disclose wherein analyzing the received samples includes determining a Received Signal Strength Indication (RSSI) (see Crooks, col. 3 lines 51 – 55 for comparison attenuation level less than the reference attenuation level is an indication that the CBS is not receiving strong enough signals, thus obviously RSSI).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-THUY THI TRAN whose telephone number is (571)270-3199. The examiner can normally be reached Mon-Fri: 9AM - 6PM (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on (571)272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MONG-THUY T TRAN/           Primary Examiner, Art Unit 2645